DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." 
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., etc.) Specification/Drawings support for such amendments and accompanying remarks.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Response to Arguments dated 10/8/2020, and Maintained Herewith
Applicant's arguments (hereinafter “arguments”) filed dated 9/17/2020 have been fully considered but they are not persuasive. The arguments on page 2 allege “Applicant, through its undersigned attorney, conducted an interview with Examiner Fernando N. Hidalgo on March 11, 2020. During the interview, Applicant explained that the Declaration of Michael Pozin, Ph.D. ("Pozin Declaration") filed on March 4, 2020 in connection with an Information Disclosure Statement ("IDS") to alert Examiner Hidalgo that Battery A referenced in the specification ‘was used as a comparative example, and was modeled from the formula for Duracell's commercial COPPERTOP@ battery.’” Examiner’s recollection of matters discussed during the interview mentioned in the arguments quoted above is decidedly different.  The Application file is clear. As found in the Examiner-Initiated Interview Summary document dated 3/17/2020, the matter discussed was on the appropriateness, or lack thereof, of the filing of a Declaration Pursuant to 37 C.F.R. 1.132 within an IDS. Applicants or their representative brought up “Table 1” in the Declaration document and made the assertion that, in comparison, “typographical errors” in “Table 1” in the Specification had been included. At no time was there ever any discussion, brought up by anyone, on whether “Battery A referenced in the specification ‘was used as a comparative example, and was modeled from the formula for Duracell's commercial COPPERTOP@ battery,’” as now alleged by the arguments.
Nevertheless, on whether “Battery A referenced in the specification ‘was used as a comparative example, and was modeled from the formula for Duracell's commercial COPPERTOP@ battery,’” it seems clear that the Declaration document itself seems to As part of our work on improving battery discharge performance, we created the two batteries described in the Application as ‘Battery A’ and ‘Battery B,’ both of which were described as having been ‘assembled to evaluate the effects of the present invention.’” (emphasis added) If indeed Battery A “was used as a comparative example, and was modeled from the formula for Duracell's commercial COPPERTOP ® battery,” what reason could there have been to “create” and “assemble” it given that, as alleged in the arguments, Battery A was a commercially available “COPPERTOP ® battery? Once more, at least paragraph 4 in the Declaration Document discloses: Battery A was representative of Duracell’s commercial product at the time of the invention. Once more, the question is, what reason could there have been to “create” and “assemble” it given that, as alleged in the arguments and in the Declaration Document, Battery A was a commercially available “COPPERTOP ® battery?
Moreover, there is nothing in the Specification of the instant Application as originally filed, or in the Specification of the Parent Application 14/63223 filed dated 2/26/2015, or even the Provisional Patent Application filed dated 6/20/2014, that raises even the slightest of hints, as alleged now, that Battery A “was used as a comparative example, and was modeled from the formula for Duracell's commercial COPPERTOP ® battery.” Nothing whatever. 
In fact, in complete disagreement with the arguments and the Declaration document, at least paragraph [0067] of the Specification as originally filed discloses: “A battery, referred to as Battery A in Table 1, is assembled to evaluate the effects of the present invention.” (emphasis added) In identical format, at least paragraph [0068] Battery B in Table 1, is assembled to evaluate the effects of the present invention.” (emphasis added) Moreover, at least paragraph [0069] of the specification as originally filed discloses: “The ratios of the resistances of the electrolyte for all selected temperature combinations are calculated per Equation 6 for Battery A and Battery B. The integrated in-cell electronic resistance, Re, is calculated per Equation 7 for Battery A and Battery B for all selected temperature combinations. The average of each integrated in-cell electronic resistance, Re, is included in Table 1 below. The integrated in-cell ionic resistance, Ri(t1), Ri(t2), Ri ts), and Ri;t4)
    PNG
    media_image1.png
    9
    5
    media_image1.png
    Greyscale
are calculated per Equation 8 for Battery A and Battery B. The calculated integrated in-cell ionic resistances are included in Table 1 below.” (emphasis added) 
That is, the invention of the present Application and its description or identification of precise requirements that include at least Equations 6, 7 and 8 is used to “assemble” both “Battery A” and “Battery B” to “evaluate the effects of the present invention,” as disclosed in at least [0067] of the Specification as originally filed. 
Once more, and in conclusion, there is nothing in the Specification of the instant Application as originally filed, or in the Specification of the Parent Application 14/63223 filed dated 2/26/2015, or even the Provisional Patent Application No. 62/015276 filed dated 6/20/2014, that raises even the slightest of hints, as alleged now, that Battery A “was used as a comparative example, and was modeled from the formula for Duracell's commercial COPPERTOP ® battery.” Nothing whatever.  What do at least the Parent Application No. 14/632223, now US Patent No. 9958504 (dated 1/5/2018), Provisional Patent Application No. 62/015276 and the instant Application have in common? They introducing new and different numerical values for both Battery A and Battery B.  Therefore, the previous claim rejections under 35 USC 112 are maintained, and this Office action is made FINAL.
Response to Arguments (Arguments dated 4/8/2021)
Applicant's arguments (hereinafter “arguments”) filed 4/8/2021 have been fully considered but they are not persuasive. On page 1 the arguments submit “the reasoning why the Pozin Declaration was filed in this application, i.e., to make clear that "Battery A was used as a comparative example, and was modeled from the formula for Duracell's commercial COPPERTOPTM battery" as expressly reflected paragraphs 4 and 5 thereof, and as explained in more detail herein.” Yet, it remains also clear that the whole of the present Application as filed dated 4/9/2019, and going all the way back to its provisional patent application dated 6/20/2014 does not include any guidance that even begins to suggest that “Battery A was used as a comparative example, and was modeled from the formula for Duracell's commercial COPPERTOPTM battery.” None whatever. The arguments on page 1 also submit that “Applicant filed the Pozin Declaration to ensure that the Office was made aware that "Battery A" referenced in the specification was representative of Duracell's commercial product at the time of the invention.” (emphasis added) Yet, seemingly in contradiction, the arguments on page 2 also submit that “statements of the Pozin Declaration do not mean that a final, commercially available “COPPERTOP batter, as sold to consumers, was used in the th edition is: “in a way that is concerned with buying, selling, and making a profit,” “concerned with or engaged in commerce: buying and selling, especially on a large scale.” Dated 2/25/2020 the file record shows a non-patent literature (NPL) filed on an IDS on “Product Safety Data Sheet (PSDS)” from US and Canadian Offices: Duracell, a P&G Business; such PSDS is dated: Issue Date of 4/16/2010. Such PSDS concerns Duracell ® Sub-Brands: COPPERTOP ®, ULTRA ®; and includes at least AAA and AA size alkaline batteries; that is, the same battery type at the center of the present Application. The file record shows this NPL included in an IDS preceded the IDS dated 3/4/2020 that included the Pozin Declaration. While it may not be made explicit in the record whether the PSDS above cited corresponds to the now alleged comparative example battery A (battery that was representative of Duracell's commercial product at the time of the invention), it nonetheless remains as an important element that is in search for an answer and clarification. If battery A was representative of Duracell's commercial product at the time of the invention, and the cited PSDS concerns such battery A, then it is was commercially available as of at least 4/16/2010; the issue date on the PSDS. And therefore, battery A and its data specifications would at the very least obviate the claims of the present Application as originally filed. 
	Moreover, as originally filed, at least claim 1 include in part: “an integrated in-cell ionic resistance (Ri) at 22 degrees Celsius of less than about 39m-Ohms.” (emphasis prima facie case of obviousness exists.” And further provides an example of “about” 10nm obviating an Application claim. A similar example is found in “In Monsanto Technology LLC v. E.I. DuPont De Nemours & Co., [2017-1032] (January 5, 2018), the Federal Circuit affirmed the PTAB’s decision that affirmed reexamination examiner’s rejection of claims of U.S. Patent No. 7,790,953 on Soybean Seed and Oil Compositions and Methods of Making Same as anticipated by or obvious from U.S. Patent No. 6,426,448…Thus the Federal Circuit found that the intrinsic evidence supported finding that a person having ordinary skill in the art would reasonably consider “about 3%” to encompass a range that includes 4%.” 
	Table 1 in the Specification as filed provides in-cell ionic resistance (Ri) values for Battery A and Battery B at 5, 15, 30 and 40 degrees Celsius. No values for this resistance are made available in Table 1 at 20 degrees Celsius. For Battery B, at 15 degrees Ri is 0.038, at 30 degrees Ri is 0.029. An extrapolation value from these two values provides an Ri of “about” 0.034. Meanwhile, for battery A, at 15 degrees Ri is 0.046, at 30 degrees Ri is 0.035. An extrapolation value between these two values provides an Ri of “about” 0.040. In view of the analysis above it can be established that the now alleged comparative example battery A (battery that was representative of Duracell's commercial product at the time of the invention) has an in-cell ionic resistance at 22 degrees Celsius of “about” 0.040 Ohms; this is within the realm of “less representative of Duracell's commercial product at the time of the invention, would at the very least obviate the claims of the present Application as originally filed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicants have made of record  a document dated 3/4/2020 filed in an IDS that seems to freely concede that the Specification, at least in part, does not reasonably convey to one skilled in the relevant art that the inventor or joint inventors had possession of the claimed invention, at the time the .
Double Patenting
  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
 Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 8920969 in view of US Publication No. 20130216901 to Ortega et al. (“Ortega"). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obviated by the patented claims in view of the teachings to Ortega. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, the earlier claim. In re Lonqi, 759 F.2d at 896, 225 USPQ at 651 Appeals for the Federal Circuit, on petition for rehearing en banc (decided: May 30, 2001). Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application claim common subject matter: an alkaline battery comprising: an anode, the anode comprising an electrochemically active anode material; a cathode, the cathode comprising an electrochemically active cathode material; an electrolyte, the electrolyte comprising a hydroxide; a separator therebetween the anode and the cathode; the electrochemically active cathode material comprises a high-valence nickel compound, a delithiated layered lithium nickel oxide, a partially delithiated layered nickel oxide, or a mixture thereof; while the instant Application claims and an integrated in-cell ionic resistance (Ri) at 22 degrees Celsius of less than 39 mOhms, the Patent claims the separator in combination with the electrolyte (that is an integrated in-cell ionic combination) has an initial area-specific resistance between about 100 mOhm-cmA2 and about 220 mOhm-cmA2.
Moreover, Ortega, relevantly and complementary, teaches in the art of alkaline batteries as found in at least [0041], [0049], while at least [0178] a battery internal ionic resistance of less than about 20 mOhms/cm^2 (e.g., less than about 10 mOhms/cmA2, less than about 5 mOhms/cm^2 or less than about 4 mOhms/cmA2). many traditional cathodes possess an elevated impedance or internal resistance that negatively effects battery discharge, and thus, restricts battery performance. As many traditional batteries progress through charge cycles, the deleterious effect of impedance causes an increasing hindrance on battery performance. Thus, there is a need for electrode materials that have improved properties and can improve battery performance.” (emphasis added) Moreover, as found in at least [0178] in Ortega, it is evident that ionic resistance was a battery parameter that could be controlled to provide an expected advantageous results: lower resistance leads to better battery performance, less hindrance, longer life.
Moreover, in accordance with MPEP 2112.01, “[products of identical chemical composition cannot have mutually exclusive properties,” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties an Application discloses and/or claims are necessarily present. In re Spada, 911 F,2d 705, 709, 15 USPQ2d 1655, 1658 (Fed, Cir. 1990); in the instant case, the chemical structure and physical characteristics of the separator 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827